DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 2/08/2021, has been entered and carefully considered. Claims 19, 23, 27 and 31 are amended, and claims 1-18, 20-22, 24-26, 28-30, and 32-34 have been canceled. Claims 19, 23, 27, 31 and 35-39 are currently pending.

					Response to Arguments
2.	Applicant’s arguments, filed on 2/08/2021, pages 8-9, with respect to claims 19, 23, 27, 31, and 35-39, have been fully consider but are not persuasive. 
	Applicant argues that applicant has submitted a Terminal Disclaimer with respect to the Obviousness Double Patenting rejection. However, the stated Terminal Disclaimer has not been received yet. Therefore, the Obviousness Double Patenting rejections to the claims 19, 23, 27, 31, and 35-39 are still upheld.
	Applicant argues with respect to the USC 102 rejections that Berkowitz fails to disclose or render obvious at least the feature of "transmitting, to the BS, acknowledgement information on a PUCCH of the primary cell in a case that the periodic CSI is transmitted on the PUSCH of the scheduled SCell with the smallest SCell index in the licensed band other than the unlicensed band [based on a 
Berkowitz [0072] Fig, 2 illustrates an example of an aggregated communication system, primary serving cell (PCell) may use a licensed carrier, such as 202, and a secondary serving cell (e.g., SCell) may use an unlicensed carrier such as 204, and one or more SCells may also use a licensed carrier. [0096, 0162-0168] in a carrier aggregation communication system as shown in Fig. 2, certain type of uplink control information (e.g., CSI, ACK/NACK) may be allowed or disallowed for transmission over an LAA cell. Where ACK/NACK and other types of CSI may be separated. For example, ACK/NACK may not be allowed on LAA cells. WTRU may transmit ACK/NACK on the PUCCH on non-LAA cell (i.e., licensed primary cell) [0071], while the WTRU may transmit the UCI (i.e., periodic CSI) on a PUSCH of the non-LAA (i.e., licensed band) secondary cell in the cell group that may have the smallest SCellIndex). As the UCI including periodic CSI reporting may be disallowed from transmission on LAA cell).
Thus, it is clear that the ACK/NACK may only transmitted on PUCCH on non-LAA cell (primary cell), while the periodic CSI may transmitted on a PUSCH of licensed band of secondary cell in an single embodiment of an aggregated communication system.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 19, 23, 27, 31 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 15, 17, 18 and 20 of U.S. Patent No. 10,728,884 B2, in view of US Patent Pub. No. 16/183277. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19, 23, 27, 31 and 35-39 of the instant application, and claims 1, 7, 8, 15, 17, 18 and 20 of the Pat. No. 10,728,884 recite the same subject matter and claimed limitations with obvious wording variations as shown below. The only additional limitation of the instant application is “receive, from a base station (BS), an uplink grant”. Patent Pub. No. 16/183277, Stern-Berkowitz et al., claim 7, which recites “receive an uplink grant for the transmission”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention and Pat. Pub. No. 16/183277 to improve the UL signal reception, and utilization between licensed cell and unlicensed cell.

Instant Application 
Claim Number
    Instant Application Claim Text
Pat. No. 10,728,884 Claim Number
 Pat. 10,728,884 Claim Text
19
A method for transmitting uplink control information (UCI) by a terminal in a wireless communication network supporting a licensed band and an unlicensed band, the method comprising: 
identifying at least one scheduled secondary cell (SCell) to be used for physical uplink shared channel (PUSCH) transmission in the unlicensed band; 
transmitting, to the BS, periodic channel state information (CSI) on a PUSCH of a scheduled SCell with a smallest SCell index in the licensed band other than the unlicensed band, based on determination that the terminal is configured to simultaneous physical uplink control channel (PUCCH) transmission and PUSCH transmission, the terminal not transmitting PUSCH data on a primary cell and the terminal transmitting the PUSCH data on the at least one SCell; and transmitting, to the BS, acknowledgement information on a PUCCH of the primary cell, wherein the UCI includes the periodic CSI and acknowledgement information.
8
A method for transmitting uplink control information by a terminal, the method comprising: 
receiving, from a base station, configuration information for at least one serving cell, wherein at least one secondary cell (SCell) of the at least one serving cell is associated with an unlicensed band and at least one SCell of the at least one serving cell is associated with a licensed band; 

receiving, from the base station, information for a simultaneous transmission of  a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH); 

transmitting, to the base station, first control information on a PUSCH of an SCell with a smallest SCell index other than the at least one SCell associated with the unlicensed band  in case that the simultaneous transmission of a PUSCH and a PUCCH is configured, a PUSCH is not transmitted on a primary cell (PCell) associated with the licensed band, and a PUSCH is transmitted scheduled on the at least one SCell associated with [[for]] the licensed band; and transmitting, to the base station, second control information on a PUCCH of the PCell in case that the simultaneous transmission of a PUSCH and a PUCCH is configured, a PUSCH is not transmitted on the PCell, and a PUSCH is transmitted on the at least one SCell associated with the licensed band,  wherein the first control information is periodic channel state information (CSI) and the second control information is a hybrid 

A terminal for transmitting uplink control information (UCI) in a wireless communication network supporting a licensed band and an unlicensed band, the terminal comprising: a transceiver; and a processor coupled with the transceiver, and configured to: identify at least one scheduled secondary cell (SCell) to be used for physical uplink shared channel (PUSCH) transmission in the unlicensed band, 
transmit, to the BS, periodic channel state information (CSI) on a PUSCH of a scheduled SCell with a smallest SCell index in the licensed band other than the unlicensed band, based on determination that the terminal is configured to simultaneous physical uplink control channel (PUCCH) transmission and PUSCH transmission, the terminal not transmitting PUSCH data on a primary cell and the terminal transmitting the PUSCH data on the at least one SCell, and transmit, to the BS, acknowledgement information on a PUCCH of the primary cell, wherein the UCI includes the periodic CSI and acknowledgement information.
18
A terminal for transmitting uplink control information, the terminal comprising: a transceiver configured to transmit and receive signals with a base station; and a controller coupled to the transceiver, the controller configured to control the transceiver to:  receive, from the base station, configuration information for at least one serving cell, wherein at least one secondary cell (SCell) of the at least one serving cell is associated with an unlicensed band and at least one SCell of the at least one serving cell is associated with a licensed band;  receive, from the base station, information for a simultaneous transmission of  a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH) transmit, to the base station, first control information on a PUSCH of an SCell with a smallest SCell index other than the at least one SCell associated with the unlicensed band , in case that the simultaneous transmission of a PUSCH and a PUCCH is configured, a PUSCH is not transmitted on a primary cell (PCell) associated with the licensed band, and a PUSCH is transmitted on the at least one SCell associated with the licensed band; and transmit, to the base station, second control information on a PUCCH of the PCell in case that the simultaneous transmission of a PUSCH and a PUCCH is configured, a PUSCH is not  transmitted on the PCell, and a PUSCH is transmitted on the at least one SCell associated with the licensed band, wherein the first control information is periodic channel state information (CSI) and the second control information is a hybrid automatic repeat request 

A method for receiving uplink control information (UCI) by a base station (BS) in a wireless communication network supporting a licensed band and an unlicensed band, 
the method comprising: identifying at least one scheduled secondary cell (SCell) to be used for physical uplink shared channel (PUSCH) transmission in the unlicensed band; 
receiving, from the terminal, periodic channel state information (CSI) on a PUSCH of a scheduled SCell with a smallest SCell index in the licensed band other than the unlicensed band, 
based on determination that the terminal is configured to simultaneous physical uplink control channel (PUCCH) transmission and PUSCH transmission, 
the terminal is not transmitting PUSCH data on a primary cell and the terminal transmitting the PUSCH data on the at least one SCell; and 
receiving, from the terminal, acknowledgement information on a PUCCH of the primary cell, wherein the UCI includes the periodic CSI and acknowledgement information.


1,
A method for receiving uplink control information by a base station, the method comprising: 

transmitting, to a terminal, configuration information for at least one serving cell, wherein at least one secondary cell (SCell) of the at least one serving cell is associated with an unlicensed band 
and at least one SCell of the at least one serving cell is associated with a licensed band; 


receiving, from the terminal, first control information on a PUSCH of an SCell with a smallest SCell index other than the at least one SCell associated with the unlicensed band  
in case that the simultaneous transmission of a PUSCH and 
a PUCCH is configured, 

a PUSCH is not transmitted on a primary cell (PCell) associated with the licensed band, 

and a PUSCH is transmitted  on the at least one SCell associated with the licensed band; and   

receiving, from the terminal, second control information on a PUCCH of the PCell in case that the simultaneous transmission of a PUSCH and a PUCCH is configured, a PUSCH is not transmitted on the PCell, and a PUSCH is transmitted on the at least one SCell associated with the licensed band, 

wherein the first control information is periodic channel state information (CSI) and 

the second control information is a hybrid automatic repeat request (HARQ) acknowledgement (ACK).

A base station (BS) for receiving uplink control information (UCI) in a wireless communication network supporting a licensed band and an unlicensed band, the BS comprising: a transceiver; and a processor coupled with the transceiver, and configured to: identify at least one scheduled secondary cell (SCell) to be used for physical uplink shared channel (PUSCH) transmission in the unlicensed band, receive, from the terminal, periodic channel state information (CST) on a PUSCH of a scheduled SCell N' ith a smallest SCell index in the licensed band other than the unlicensed band, based on determination that the terminal is configured to simultaneous physical uplink control channel (PUCCH) transmission and PUSCH transmission, the terminal not transmitting PUSCH data on a primary cell and the terminal transmitting the PUSCH data on the at least one SCell, and receive, from the terminal, acknowledgement information on a PUCCH of the primary cell, wherein the UCI includes the periodic CSI and acknowledgement information.
15
A base station for receiving uplink control information, the base station comprising: a transceiver configured to transmit and receive signals with a terminal; and a controller coupled to the transceiver, the controller configured to control the transceiver: transmit, to the terminal, configuration information for at least one serving cell, wherein at least one secondary cell (SCell) of the at least one serving cell is associated with an unlicensed band and at least one SCell of the at least one serving cell is associated with a licensed band; transmit, to the terminal, information for a simultaneous transmission of  a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH) receive, from the terminal, first control information on a PUSCH of an SCell with a smallest SCell index other than the at least one SCell associated with the unlicensed band , in case that the simultaneous transmission of a PUSCH and a PUCCH is configured, a PUSCH is not transmitted on a primary cell (PCell) associated with the licensed band, and a PUSCH is transmitted on the at least one SCell associated with the licensed band; and receive, from the terminal, second control information on a PUCCH of the PCell in case that the simultaneous transmission of a PUSCH and a PUCCH is configured, a PUSCH is not transmitted on the PCell, and a PUSCH is transmitted on the at least one SCell associated with the licensed band,  wherein the first control information is periodic channel state information (CSI) and the second control information is a hybrid automatic repeat request (HARQ) acknowledgement (ACK).  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 19, 23, 27, 31 and 35-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stern-Berkowitz et al. (PG Pub. US 2019/0075001), hereinafter Berkowitz.


Regarding Claim 19, Berkowitz teaches a method for transmitting uplink control information (UCI) by a terminal in a wireless communication network supporting a licensed band and an unlicensed band ([Para. 0071-0072, 0089, 0124] Fig. 2 shows a WTRU in carrier aggregation may be employed a licensed band in a primary serving cell or carrier (e.g., PCell) such as 202 a, 202 b, and unlicensed band in an unlicensed cell or carrier (e.g., a secondary cell (SCell) or carrier that may use unlicensed spectrum (i.e., LAA) for UCI transmissions), the method comprising: identifying at least one  As the UCI including periodic CSI reporting may be disallowed from transmission on LAA cell), wherein the UCI includes the periodic CSI and acknowledgement information ([Para. 0166-0167] UCI may include periodic CSI and HARQ-ACK).

Regarding Claim 23, the claim is interpreted and rejected for the same reason set forth in claim 19, specifically, Berkowitz further teach a terminal for transmitting uplink control information (UCI) in a wireless communication network ([Para. 0096] the WTRU transmits UCI in a LTE wireless communication system), the terminal comprising: a transceiver; and a processor coupled with the transceiver ([Para. 0039] Fig. 1B, the WTRU include a processor 118 coupled with transceiver 120). 
Regarding Claim 27, Berkowitz teaches a method for receiving uplink control information (UCI) by a base station (BS) in a wireless communication network supporting a licensed band and an unlicensed band ([Para. 0163-0164] an eNB may receive UCI transmitted by a WTRU in LTE that supports LAA cell (i.e., unlicensed band) and non-LAA cell (i.e., licensed band) [0004]), the method comprising: identifying at least one scheduled secondary cell (SCell) to be used for physical uplink shared channel (PUSCH) transmission in the unlicensed band ([Para. 0148-0149, 0162, 0164, 0230] The eNB may identify one or more RBs and/or logical channels that allowed for transmission on an LAA cell (unlicensed band) in a group of LAA cell including LAA secondary cell 204a and 204b [0072], and may configure the SCellIndex for the WTRU to identify the availability of PUSCH on a SCell for the UCI transmission in an LAA cell); transmitting, to a terminal, an uplink grant ([Para. 0115, 0164] the WTRU may receive an UL grant for granting UL resources for a cell in a cell group from eNB); receiving, from the terminal, periodic channel state information (CSI) on (PUSCH) of a scheduled (SCell) with a smallest SCell index in the licensed band other than the unlicensed band ([Para. 0165] the WTRU may transmit the UCI (periodic CSI reporting) on a PUSCH of the non-LAA (i.e., using licensed band) secondary cell in the cell group that may have the smallest SCellIndex, and disallowed from transmission on LAA cell (i.e., unlicensed cell [0004]), where the WTRU is configured to transmit the UCI on PUSCH and PUCCH simultaneously), based on determination that the terminal is configured to simultaneous physical uplink control channel (PUCCH) transmission and PUSCH transmission ([Para. 0096] A WTRU may be configured to transmit UCI on one on one or more uplink channel in part on the PUCCH and in part on the PUSCH (i.e., simultaneously  As the UCI including periodic CSI reporting may be disallowed from transmission on LAA cell), wherein the UCI includes the periodic CSI and acknowledgement information ([Para. 0166-0167] UCI may include periodic CSI and HARQ-ACK).

Regarding Claim 31, the claim is interpreted and rejected for the same reason set forth in claim 27, specifically, Berkowitz further teach a base station (BS) for receiving uplink control information (UCI) in a wireless communication network ([Para. 0175] the base station may receive the UCI through wireless communication channels),, the BS comprising: a transceiver; and a processor coupled with the transceiver ([Para. 0039, 0334] Fig. 1B, the base station may include each of the elements depicted in Fig. 1B (a processor 118 which coupled with the transceiver 120).

Regarding Claim 35, Berkowitz further teach comprising: transmitting, to the BS, the UCI on the PUCCH on the primary cell ([Para. 0230, 0250] WTRU may transmit the UCI on the PUCCH of the PCell (primary cell)).
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 35.

Regarding Claim 37, Berkowitz further teach comprising: receiving, from the terminal, the UCI on the PUCCH on the primary cell ([Para. 0230, 0250] The eNB receiving the UCI transmitting on the PUCCH of the PCell from the WTRU).

 Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz as applied to claim 19 above, and further in view of Yang et al. (PG Pub. US 2017/0181022), hereinafter Yang.
Regarding Claim 39, Berkowitz does not disclose wherein the terminal is transmitting in an idle channel of the unlicensed band.
Yang teaches wherein the terminal is transmitting in an idle channel of the unlicensed band ([Para. 0152-0153] if the unlicensed band of SCell is idle, the UE may be able to transmit and receive data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Berkowitz to implement UCI transmission in an unlicensed SCell and checking whether a SCell is idle for transmitting CSI feedback from Yang to improve spectrum efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nam et al., US 20130230004, discloses Method and system for indicating the transmission mode for uplink control information band.
Li et al., US 20140119304, discloses Method and apparatus to handle uplink (ul) information in a wireless communication system.
Yang et al., US 20130077542, discloses Hybrid In-Band/Out-of-Band Relays.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413